Reasons for Allowance
Claims 1-17 are allowed.
Double patenting rejections are withdrawn in view of claim amendments.
Rejections under 35 USC 112(a) are withdrawn in view of amendments.  
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including classifying the behavior of an animal in an experimental area using a 3D depth camera, including performing background noise reduction, determining contours of light areas, extracting morphometric parameters from both area and depth images to form a plurality of multi-dimensional data points representing the posture of the animal including a head direction, clustering and labelling the data points to represent animal behavior and outputting a visual representation, and wherein the step of clustering the data points at each specific time further comprises reducing covariance between data points scanned with a search algorithm in a plurality of sliding windows each having a different time duration, and clustering the data points with reduced covariance with a clustering method.
For example, Xue (‘Video-based Animal Behavior Analysis From Multiple Cameras’; cited by Applicant) performs behavioral clustering on captured video of rodents from multiple camera views. Rodent features are extracted and ‘Basic Behavior Units’ are formed which represent simple rodent behaviors. The background subtraction technique is used to identify a mouse silhouette. Ou-Yang (‘An infrared range camera-based approach for three-dimensional locomotion tracking and pose reconstruction in a rodent’; cited by Applicant) also performs behavior classification of rodents and other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571) 270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661